Order, Supreme Court, New York County (Ira Gammerman, J.), entered February 9, 2000, which, at the close of plaintiffs case, inter alia, granted defendants’ motion to dismiss the complaint, unanimously affirmed, with costs.
Although plaintiff alleged that the Randall defendants were its agents in connection with its purchase of certain antiques and that those antiques, in breach of the terms of the alleged agency, were sold by the Randall defendants to a third party, defendant Mallet & Sons, at trial plaintiff wholly failed to adduce proof of such agency relationship. In light of that failure of proof, there was no rational process by which the jury could have found for plaintiff. Accordingly, defendants’ motion to dismiss the complaint at the close of plaintiffs case was properly granted (see, Prince v City of New York, 21 AD2d 668).
While there was some proof that the Randall defendants had consented to act as the agent of one Robert Olins to bring about Olins’ acquisition of the disputed antiques, Olins was never joined as a party plaintiff and, although Olins was a principal of plaintiff Argyle, there was no evidence that Olins had acted in any but an individual capacity in his dealings with the Randall defendants. Concur — Williams, J. P., Mazzarelli, Lerner, Rubin and Buckley, JJ.